Citation Nr: 1536725	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-15 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to service-connected otitis externa and/or tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1959 to July 1962, from September 1962 to September 1966, and from April 1974 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied service connection for bilateral hearing loss.  The Board observes that a March 2001 rating decision denied reopening the Veteran's bilateral hearing loss claim.  The Board notes, however, that the claim for bilateral hearing loss had never been adjudicated previously.  As such, the RO's characterization of the issue as a claim to reopen was improper.

In October 2010, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  In March 2012, the Board notified the Veteran that the VLJ who conducted the October 2010 Videoconference Board hearing had retired and advised of further hearing options.  The Veteran responded in April 2012 and requested a Videoconference hearing before a Board VLJ at the local regional office.  In a subsequent letter sent to the Veteran in July 2012, the RO informed the Veteran of a Board hearing scheduled in September 2012.  The Veteran did not appear for the scheduled Board hearing.  The Veteran did not submit a request for postponement nor has she given good cause for such failure to appear.  In a January 2014 Post-Remand Brief (located in "Virtual VA"), the representative acknowledged that a Board hearing had been scheduled and that the Veteran failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  
See 38 C.F.R. § 20.702 (2015).

In February 2011 and February 2014, this matter was remanded for further development, to include obtaining a VA examination and opinion.

The Veteran's appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For the reasons expressed below, the matter remaining on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

As noted, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for bilateral hearing loss, to include as due to service-connected otitis externa and tinnitus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In February 2014, the Board noted that the April 2011 addendum opinion was inadequate because there was no comment regarding the relationship between the Veteran's bilateral hearing loss and the Veteran's service-connected tinnitus.  Consequently the Board remanded the issue again for an addendum opinion that addressed whether or not the Veteran's bilateral hearing loss was caused (proximately due to) or aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected tinnitus.

In a March 2014 opinion, the examiner opined that the Veteran's current hearing loss was not related to service therefore an opinion regarding aggravation was unnecessary.  Further, she indicated that the Veteran's current complaint of tinnitus was less likely related to the Veteran's military service.  The examiner stated that she concurs with the initial opinion rendered on July 30, 2010 and the April 5, 2011 opinion.  In a subsequent deferred rating decision, the AOJ asked that the file be returned to the examiner to opine whether or not the Veteran's bilateral hearing loss was secondary to or aggravated by the service-connected tinnitus.  In a July 2014 opinion, the examiner stated that the Veteran is not service-connected for tinnitus, therefore it is unlikely her hearing loss is secondary to or has been aggravated by tinnitus.  She stated that tinnitus does not cause hearing loss.  Again, this opinion is inadequate.  The examiner's opinion regarding the relationship between bilateral hearing loss and tinnitus is based on inaccurate information.  Notably, the Veteran is service-connected for tinnitus, and has been since January 7, 1984 (originally noncompensable and then a 10 percent disability rating assigned effective from June 10, 1999.  See April 2001 rating decision).  As such, a new VA examination and an opinion regarding whether or not the Veteran's service-connected tinnitus caused or aggravated her bilateral hearing loss, must be obtained.  As a new examination is deemed warranted, the VA examiner should also provide comment as to the relationship between the Veteran's bilateral hearing loss and otitis media as well.

The Board observes that the February 2014 remand as well as the VA examiner references an April 2011 addendum opinion.  Upon careful review of the Veteran's electronic file, it does not appear as if the April 2011 opinion has been uploaded.  As the case is being remanded, the AOJ will have an opportunity to obtain and associate the April 2011 VA addendum opinion with the file.

Finally, as noted, tinnitus is service-connected and has been since January 7, 1984.  In reviewing the rating codesheets, it is noted that the last time tinnitus appears to be listed in the combined rating is on a September 2001 rating decision.  It is unclear why tinnitus has not been listed since such rating.  This issue is referred in order for the AOJ to take appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Locate and upload the April 2011 VA addendum opinion to the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiological evaluation, by an appropriate provider, at a VA medical facility for her bilateral hearing loss.  If possible, this examination should be provided by a different examiner than the examiner who conducted the July 2010 examination and provided the subsequent opinions in April 2011, March 2014, and July 2014.

The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination and review of the claims file, the examiner is asked to address the following:

(a)  Is it at least as likely as not (i.e., at least a 50 percent degree of probability) that any identified current bilateral hearing loss is related to active military service, to include any acoustic trauma (i.e., caused by in-service noise exposure) or symptomatology shown therein? 

(b)  Is it at least as likely as not (i.e., at least a 50 percent degree of probability) that any identified current bilateral hearing loss was caused or aggravated beyond the normal progress of the disorder by the service-connected chronic otitis externa? 

(c)  Is it at least as likely as not (i.e., at least a 50 percent degree of probability) that any identified current bilateral hearing loss was caused or aggravated beyond the normal progress of the disorder by the service-connected tinnitus? 

(d)  The examiner/reviewer should discuss lay and medical evidence contained in the Veteran's service treatment records, to include the complaints related to the Veteran's complaints of "plugged" ears and treatment for otitis externa, as well as post-service lay and medical evidence in support of his or her conclusions. 

(e)  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

(f)  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(g)  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.

5.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

